INTERCREDITOR AGREEMENT THIS INTERCREDITOR AGREEMENT, dated as of June , 2008 (this "Agreement"), is entered into by and between VESTIN MORTGAGE, INC., a Nevada corporation (“Vestin”), VESTIN ORIGINATIONS, INC., a Nevada corporation (“Originations”) andVESTIN REALTY MORTGAGE II, Inc., a Maryland corporation (“VRM II”) whose principal place of business and post office address is 6149 S. Rainbow Blvd., LasVegas, Nevada 89118, (individually, “Lead Lender, or collectively, “Lead Lenders” and OWENS FINANCIAL GROUP, INC., a California corporation (“Owens Financial”) and OWENS MORTGAGE INVESTMENT FUND, a California Limited Partnership (“Owens Mortgage Investment Fund”) whose principal place of business and post office address is 2221 Olympic Boulevard, Walnut Creek, California94595, (individually, a “Lender”, or collectively, “Lenders”) RECITALS: A. VRM II is a publicly traded Mortgage REIT that provides financing secured by deeds of trust or mortgages on real property. B. VESTIN is a duly formed Nevada corporation, and is responsible for the daily operations of VRM II. C. Originations is a licensed Mortgage Broker that arranges loans for the benefit of VRM I, VRM II, VF III and other commercial real estate lenders. D. Owens Mortgage Investment Fund is a SEC registered public partnership that provides financing and owns notes secured by deeds of trust or mortgages on real property. D. Owens Financial is the General Partner of Owens Mortgage Investment Fund. E. Owens Financial and Owens Mortgage Investment Fund have agreedto fund a $2,500,000.00 portion of a $9,375,000.00 loan to Village Business Park, LLC, a Nevada limited liability company, a loan originated by Originations. H. The Lead Lenders and Lenders enter into this Agreement to, among other things, further define their respective rights, duties, authorities and responsibilities regarding their proposed shared interests in the and to define the priority of payment for all of the proceeds from the assigned participation in the loan. - 1 - NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, and based upon the foregoing Recitals which are an integral part of this Agreement, as well as the mutual covenants and promises contained herein, Originations, Vestin, VRM II, Owens Financial, and Owens Mortgage Investment Fund hereby agree as follows: SECTION 1.DEFINITIONS Section 1.1.Definitions.All capitalized terms used in this Agreement shall have the meanings assigned to them below in this Section 1 or in the provisions of this Agreement referred to below: "Agreement" shall mean this Intercreditor Agreement as amended,modified or restated in accordance with the terms hereof. “Assignment” shall mean the actual recorded assignment of a specific percentage interest in a “Loan”. "Bankruptcy Proceeding" shall mean, with respect to any Person, a general assignment by such Person for the benefit of its creditors, or the institution by or against such Person of any proceeding seeking its relief as debtor, or seeking to adjudicate such Person as bankrupt or insolvent, or seeking reorganization, arrangement, adjustment or composition of such Person or its debts, under any law relating to bankruptcy, insolvency, reorganization or relief of debtors, or seeking appointment of a receiver, trustee, custodian or other similar official for such Person or for any substantial part of its property. “Borrowers” shall mean any person or entity that obligates itself or its property as security for a “Loan”. "Collateral" shall mean all the real and personal property collateral under the Loan Documents. "Default" shall mean any event or condition, the occurrence of which would, with the lapse of time or the giving of notice, or both, pursuant to the “Loan Documents” constitute an Event of Default. “Interest Rate” shall mean the rate of interest paid to Owens Financial or Owens Mortgage Investment Fund for their “Participation Interest” in the “Loan”.This rate shall be a fixed rate of Eleven Percent (11.0%) for the duration of the Loan. - 2 - “Interest Reserve” shall mean the amount of $137,500.00, representing six (6) months of pre-paid interest based on the above stated Interest Rate.The Interest Reserve shall be held by the Lender and shall be used solely to: a) provide for the payment of interest to the Lender during the final six (6) months of the Loan; or b) provide payment of interest in the event Lead Lender fails to make monthly payments of interest to the Lender under the terms of the Loan Documents and this Agreement. “Late Charges” shall mean the late charges and or default rate charged to Borrowers in the event of default or late payments under the “Loan Documents”. “Lead Lender and Lead Lenders” shall mean Originations, Vestin, VRM II, or any successor lead lender. "Lender and Lenders" shall mean Owens Financial or Owens Mortgage Investment Fund or their assignee. “Loan Documents” shall mean of all the various notes, deeds of trusts, guarantees, title policies, security agreements, loan agreements, assignment of rents and profits, and whatever documents are in existence to protect and secure the repayment of the Borrowers obligations under the note. “Loan” shall mean the note, and all of the documents and agreements that evidence and secure the debt of the “Borrowers”. “Loan Fee” shall mean the fee paid to Owens Financial or Owens Mortgage Investment Fund for their agreement to participate in the Loan.The Loan Fee shall be Four Percent (4.0%) of the Participation Interest in the “Loan”.Upon the funding of the Participation Interest by Owens Mortgage Investment Fund, the Loan Fee shall be considered earned. “Priority of Payment” shall mean the order in which payments are made to the “Lead Lender” and to the “Lender”. “Participation Interest” shall signify amount in dollars of the “Assignment” owned by Owens Financial and Owens Mortgage Investment Fund in the “Loan”. 1.2Effectiveness of this Agreement.The effectiveness of this Agreement is conditioned upon (a)the execution and delivery of this Agreement by theLead Lenders and the Lenders, (b)the execution, delivery and effectiveness of the Loan Documents by the Lead Lenders, and the payment of the Participation
